ORDER

Jack Beery moves without opposition for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee.* Beery moves without opposition for a 14-day extension of time, until December 20, 2002, to file his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) The motion for an extension of time is granted.
(3) The revised official caption is reflected above.

 Beery has since paid the filing fee.